UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1315



MICHAEL D. WILKINS,

                                            Plaintiff - Appellant,

          versus


CYNTHIA S. WILKINS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-136-3, BK-95-33189-T, AP-95-3151-T)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael D. Wilkins, Appellant Pro Se. Neal Orion Reid, BANKRUPTCY
LEGAL CLINIC OF RICHMOND, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael D. Wilkins seeks to appeal the district court’s order

dismissing his appeal from the bankruptcy court.     We dismiss the

appeal for lack of jurisdiction because Wilkins’ notice of appeal

was not timely filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on Janu-

ary 28, 1999.    Wilkins’ notice of appeal was filed on March 2,

1999.   Because Wilkins failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                                  2